Exhibit 10.3

 

EXECUTION COPY

 

 

 

 

ADMINISTRATION AGREEMENT

 

among

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2013-1,

 

as Issuer,

 

HARLEY-DAVIDSON CREDIT CORP.,

 

as Administrator,

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

 

as Trust Depositor,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Indenture Trustee

 

Dated as of April 1, 2013

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DUTIES OF THE ADMINISTRATOR

1

SECTION 2.

RECORDS

7

SECTION 3.

COMPENSATION

7

SECTION 4.

ADDITIONAL INFORMATION TO BE FURNISHED TO THE ISSUER

7

SECTION 5.

INDEPENDENCE OF THE ADMINISTRATOR

7

SECTION 6.

NO JOINT VENTURE

7

SECTION 7.

OTHER ACTIVITIES OF ADMINISTRATOR

7

SECTION 8.

TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR

7

SECTION 9.

ACTION UPON TERMINATION, RESIGNATION OR REMOVAL

8

SECTION 10.

NOTICES

9

SECTION 11.

AMENDMENTS

9

SECTION 12.

SUCCESSORS AND ASSIGNS

9

SECTION 13.

GOVERNING LAW

10

SECTION 14.

HEADINGS

10

SECTION 15.

COUNTERPARTS

10

SECTION 16.

SEVERABILITY

10

SECTION 17.

NOT APPLICABLE TO HARLEY-DAVIDSON IN OTHER CAPACITIES

10

SECTION 18.

LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE

10

SECTION 19.

THIRD-PARTY BENEFICIARY

10

SECTION 20.

SURVIVABILITY

11

 

--------------------------------------------------------------------------------


 

This Administration Agreement (the “Agreement”), dated as of April 1, 2013,
among Harley-Davidson Motorcycle Trust 2013-1 (the “Issuer”), Harley-Davidson
Credit Corp. (together with its successors and assigns “Harley-Davidson Credit”
and in its capacity as administrator, the “Administrator”), Harley-Davidson
Customer Funding Corp. (the “Trust Depositor”) and The Bank of New York Mellon
Trust Company, N.A., not in its individual capacity but solely as Indenture
Trustee (together with its successors and assigns, the “Indenture Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer is issuing the Notes pursuant to the Indenture, dated as of
the date hereof (the “Indenture”), between the Issuer and the Indenture Trustee
(capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Indenture or the Sale and Servicing Agreement);

 

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes including (i) a Sale and Servicing Agreement, dated as of
the date hereof (the “Sale and Servicing Agreement”), among the Issuer, the
Indenture Trustee, the Trust Depositor and Harley-Davidson Credit, as servicer
(together with its successors and assigns in such capacity, the “Servicer”), and
(ii) the Indenture (collectively referred to hereinafter as the “Transaction
Documents”);

 

WHEREAS, pursuant to the Transaction Documents, the Issuer and the Owner Trustee
are required to perform certain duties in connection with (i) the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”) and
(ii) the beneficial ownership interest in the Issuer;

 

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the Transaction Documents as the Issuer and the
Owner Trustee may from time to time request; and

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

 

NOW, THEREAFTER, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.              Duties of the Administrator.

 

(a)           Duties with respect to the Indenture.

 

(i)            The Administrator agrees to perform all its duties as
Administrator and the duties of the Issuer and the Owner Trustee under the
Indenture and the Sale and Servicing Agreement.  In addition, the Administrator
shall consult with the Owner Trustee regarding the duties of the Issuer or the
Owner Trustee under the Indenture.  The Administrator shall monitor the

 

--------------------------------------------------------------------------------


 

performance of the Issuer and shall advise the Owner Trustee when action is
necessary to comply with the respective duties of the Issuer and the Owner
Trustee under the Indenture.  The Administrator shall prepare for execution by
the Issuer or shall cause the preparation by other appropriate persons of, all
such documents, reports, filings, instruments, certificates and opinions that it
shall be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Indenture.  In furtherance of the foregoing, the Administrator
shall take all appropriate action that the Issuer or the Owner Trustee is
required to take pursuant to the Indenture including, without limitation, such
of the following as are required with respect to the foregoing matters under the
Indenture (references are to Sections of the Indenture):

 

(A)          the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register (Section 2.04);

 

(B)          the notification of Noteholders of the final principal payment on
their Notes (Section 2.07(b));

 

(C)          the fixing or causing to be fixed of any special record date and
the notification of the Indenture Trustee and Noteholders with respect to
special payment dates, if any (Section 2.07(c));

 

(D)          the preparation of or obtaining of the documents and instruments
required for execution and authentication of the Notes and delivery of the same
to the Indenture Trustee (Section 2.02);

 

(E)           the preparation, obtaining or filing of the instruments, opinions
and certificates and other documents required for the release of Collateral
(Section 2.12);

 

(F)           the maintenance of an office for registration of transfer or
exchange of Notes (Section 3.02);

 

(G)          the duty to cause newly appointed Paying Agents, if any, to deliver
to the Indenture Trustee the instrument specified in the Indenture regarding
funds held in trust (Section 3.03);

 

(H)          the direction to the Indenture Trustee to deposit monies with
Paying Agents, if any, other than the Indenture Trustee (Section 3.03);

 

(I)            the obtaining and preservation of the Issuer’s qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Indenture, the
Notes, the Collateral and each other instrument and agreement included in the
Collateral (Section 3.04);

 

(J)            the preparation of all supplements and amendments to the
Indenture and all financing statements, continuation statements, instruments of
further assurance and other

 

2

--------------------------------------------------------------------------------


 

instruments and the taking of such other action as is necessary or advisable to
protect the Collateral other than as prepared by the Servicer (Section 3.05);

 

(K)          the delivery of the Opinion of Counsel on the Closing Date and
certain other statements as to compliance with the Indenture (Sections 3.06 and
3.09);

 

(L)           the identification to the Indenture Trustee in an Officer’s
Certificate of a Person with whom the Issuer has contracted to perform its
duties under the Indenture (Section 3.07(b));

 

(M)         the notification of the Indenture Trustee and each Rating Agency of
an Event of Termination under the Sale and Servicing Agreement and of the
appointment of a Successor Servicer (Section 3.07(d));

 

(N)          the duty to cause the Servicer to comply with Article Five and
Article Nine of the Sale and Servicing Agreement (Section 3.14);

 

(O)          the preparation and obtaining of documents and instruments required
for the release of the Issuer from its obligations under the Indenture
(Section 3.10(b) and Section 3.11(b));

 

(P)           the delivery of written notice to the Indenture Trustee and each
Rating Agency of each Event of Default under the Indenture and each Event of
Termination by the Servicer under the Sale and Servicing Agreement
(Section 3.18);

 

(Q)          the delivery of written notice to each Rating Agency of amendments
to the Sale and Servicing Agreement (Section 3.21);

 

(R)          the monitoring of the Issuer’s obligations as to the satisfaction
and discharge of the Indenture and the preparation of an Officer’s Certificate
and the obtaining of the Opinion of Counsel and the Independent Certificate
relating thereto (Section 4.01);

 

(S)           the compliance with any written directive of the Indenture Trustee
with respect to the sale of the Collateral in a commercially reasonable manner
if an Event of Default shall have occurred and be continuing and the delivery of
written notice of such sale to the Rating Agencies (Section 5.04);

 

(T)           the preparation and delivery of notice to Noteholders of the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee (Section 6.08);

 

(U)          the preparation of any written instruments required to confirm more
fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of the
Indenture Trustee or any co-trustee or separate trustee (Sections 6.08 and
6.10);

 

(V)          the delivery of notice to the Rating Agencies of a successor
Indenture Trustee by merger, conversion or consolidation of the Indenture
Trustee (Section 6.09);

 

3

--------------------------------------------------------------------------------


 

(W)         the furnishing of the Indenture Trustee with the names and addresses
of Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);

 

(X)          the opening of one or more accounts in the Indenture Trustee’s
name, the preparation and delivery of Issuer Orders, Officer’s Certificates and
Opinions of Counsel and all other actions necessary with respect to investment
and reinvestment of funds in the Trust Accounts (Sections 8.02 and 8.03);

 

(Y)          the preparation of an Issuer Request and Officer’s Certificate and
the obtaining of an Opinion of Counsel and Independent Certificates, if
necessary, for the release of the Collateral (Sections 8.04 and 8.05);

 

(Z)           the preparation of Issuer Orders and the obtaining of Opinions of
Counsel with respect to the execution of supplemental indentures and the mailing
to the Rating Agencies and the Noteholders of notices with respect to such
supplemental indentures (Sections 9.01, 9.02 and 9.03);

 

(AA)       the execution and delivery of new Notes conforming to any
supplemental indenture (Section 9.06);

 

(BB)       the duty to notify Noteholders of redemption of the Notes or to cause
the Indenture Trustee to provide such notification (Section 10.02);

 

(CC)       the preparation and delivery of all Officer’s Certificates, Opinions
of Counsel and Independent Certificates with respect to any requests by the
Issuer to the Indenture Trustee to take any action under the Indenture
(Section 11.01(a));

 

(DD)       the preparation and delivery of Officer’s Certificates and the
obtaining of Independent Certificates, if necessary, for the release of property
from the lien of the Indenture (Section 11.01(b));

 

(EE)        the preparation and delivery to Noteholders and the Indenture
Trustee of any agreements with respect to alternate payment and notice
provisions (Section 11.06);

 

(FF)         the recording of the Indenture, if applicable (Section 11.15); and

 

(GG)       the appointment of a successor Indenture Trustee (Section 6.08).

 

(ii)           The Administrator will:

 

(A)          except as otherwise expressly provided in the Indenture, which
provides for the payment of the Indenture Trustee Fee, pay the Indenture
Trustee’s fees and reimburse the Indenture Trustee upon its request for all
reasonable expenses, disbursements and advances incurred or made by the
Indenture Trustee in accordance with any provision of the Indenture (including
the reasonable compensation, expenses and disbursements of its agents and
counsel),

 

4

--------------------------------------------------------------------------------


 

except any such expense, disbursement or advance as may be attributable to its
negligence or bad faith;

 

(B)          indemnify the Indenture Trustee and its agents for, and hold them
harmless against, any loss, liability or expense incurred without negligence or
bad faith on their part, arising out of or in connection with the acceptance or
administration of the transactions contemplated by the Indenture, including the
reasonable costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties under the Indenture; and

 

(C)          indemnify the Owner Trustee and its agents for, and hold them
harmless against, any loss, liability or expense incurred without negligence or
bad faith on their part, arising out of or in connection with the acceptance or
administration of the transactions contemplated by the Trust Agreement,
including the reasonable costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties under the Trust Agreement.

 

(b)           Additional Duties.

 

(i)            In addition to the duties set forth in Section 1(a)(i), the
Administrator (A) shall perform such calculations and shall prepare or shall
cause the preparation by other appropriate persons of, and shall execute on
behalf of the Issuer or the Owner Trustee, all such documents, reports, filings,
instruments, certificates and opinions that the Issuer or the Owner Trustee are
required to prepare, file or deliver pursuant to the Transaction Documents or
under Section 5.03 of the Trust Agreement, (B) shall deliver on behalf of the
Issuer or the Owner Trustee, all notices required to be delivered to the Rating
Agencies pursuant to the Transaction Documents and the Trust Agreement, and
(C) at the request of the Owner Trustee shall take all appropriate action that
the Issuer or the Owner Trustee are required to take pursuant to the Transaction
Documents.  In furtherance thereof, the Owner Trustee shall, on behalf of the
Issuer, execute and deliver to the Administrator and to each successor
Administrator appointed pursuant to the terms hereof, one or more powers of
attorney substantially in the form of Exhibit A hereto, appointing the
Administrator the attorney-in-fact of the Issuer for the purpose of executing on
behalf of the Owner Trustee and the Issuer all such documents, reports, filings,
instruments, certificates and opinions.  Subject to Section 5, and in accordance
with the directions of the Issuer, the Administrator shall administer, perform
or supervise the performance of such other activities in connection with the
Collateral (including the Transaction Documents) as are not covered by any of
the foregoing provisions and as are expressly requested by the Issuer and are
reasonably within the capability of the Administrator.

 

(ii)           Notwithstanding anything in this Agreement or the Transaction
Documents to the contrary, the Administrator shall be responsible for promptly
notifying the Owner Trustee in the event that any withholding tax is imposed on
the Trust’s payments (or allocations of income) to a Certificateholder as
contemplated in Section 5.01(d) of the Trust Agreement.  Any such notice shall
specify the amount of any withholding tax required to be withheld by the Owner
Trustee pursuant to such provision.

 

5

--------------------------------------------------------------------------------


 

(iii)          Notwithstanding anything in this Agreement or the Transaction
Documents to the contrary, the Administrator shall be responsible for
performance of the duties of the Owner Trustee set forth in Section 5.03(a),
(c), (d), and (e), the penultimate sentence of Section 5.03 and Section 5.04(a) 
of the Trust Agreement with respect to, among other things, accounting and
reports to the Certificateholders; provided, however, that the Owner Trustee
shall retain responsibility for the distribution of information forms necessary
to enable each Certificateholder to prepare its federal and state income tax
returns.

 

(iv)          If the Administrator or any of its Affiliates is not the sole
Certificateholder, the Administrator shall satisfy its obligations with respect
to clauses (ii) and (iii) above by retaining, at the expense of the Trust
payable by the Administrator, a firm of independent public accountants
acceptable to the Owner Trustee, which shall perform the obligations of the
Administrator thereunder.

 

(v)           The Administrator shall perform the duties of the Administrator
specified in Section 10.02 of the Trust Agreement required to be performed in
connection with the resignation or removal of the Owner Trustee, and any other
duties expressly required to be performed by the Administrator under the Trust
Agreement.

 

(vi)          In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
or otherwise deal with any of its Affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Administrator’s opinion, no less
favorable to the Issuer than would be available from unaffiliated parties.

 

(c)           Non-Ministerial Matters.

 

(i)            With respect to matters that in the reasonable judgment of the
Administrator are non-ministerial, the Administrator shall not take any action
unless, within a reasonable time before the taking of such action, the
Administrator shall have notified the Owner Trustee of the proposed action and
the Owner Trustee shall not have withheld consent or provided an alternative
direction.  For the purpose of the preceding sentence, “non-ministerial matters”
shall include, without limitation:

 

(A)          the amendment of or any supplement to the Indenture;

 

(B)          the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer
(other than in connection with the collection of the Contracts);

 

(C)          the amendment, change or modification of any other Transaction
Documents;

 

(D)          the appointment of successor Note Registrars, successor Paying
Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrators or a successor Servicer, or the consent
to the assignment by the Note Registrar, Paying Agent or Indenture Trustee of
its obligations under the Indenture; and

 

6

--------------------------------------------------------------------------------


 

(E)           the removal of the Indenture Trustee.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (A) make any payments to
the Noteholders under the Transaction Documents, (B) sell the Collateral
pursuant to clause (iv) of Section 5.04 of the Indenture, (C) take any other
action that the Issuer directs the Administrator not to take on its behalf or
(D) take any other action which may be construed as having the effect of varying
the investment of the Holders.

 

Section 2.                Records.  The Administrator shall maintain appropriate
books of account and records relating to services performed hereunder, which
books of account and records shall be accessible for inspection by the Issuer
and the Owner Trustee at any time during normal business hours.

 

Section 3.              Compensation.  As compensation for the performance of
the Administrator’s obligations under this Agreement and as reimbursement for
its expenses related thereto, the Administrator shall be entitled to a monthly
fee which shall be solely an obligation of the Trust Depositor and shall be in
an amount as shall be agreeable to the Trust Depositor and the Administrator.

 

Section 4.              Additional Information to be Furnished to the Issuer. 
The Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer shall reasonably request.

 

Section 5.              Independence of the Administrator.  For all purposes of
this Agreement, the Administrator shall be an independent contractor and shall
not be subject to the supervision of the Issuer or the Owner Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder.  Unless expressly authorized by the Issuer, the
Administrator shall have no authority to act for or represent the Issuer or the
Owner Trustee in any way and shall not otherwise be deemed an agent of the
Issuer or the Owner Trustee.

 

Section 6.              No Joint Venture.  Nothing contained in this Agreement
(i) shall constitute the Administrator and either of the Issuer or the Owner
Trustee as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

 

Section 7.              Other Activities of Administrator.  Nothing herein shall
prevent the Administrator or any Affiliate from engaging in other business or,
in its sole discretion, from acting in a similar capacity as an administrator
for any other Person or entity even though such person or entity may engage in
business activities similar to those of the Issuer, the Owner Trustee or the
Indenture Trustee.

 

Section 8.              Term of Agreement; Resignation and Removal of
Administrator.  This Agreement shall continue in force until the termination of
the Issuer, upon which event this Agreement shall automatically terminate.

 

(a)           Subject to Section 8(d) and Section 8(e), the Administrator may
resign its duties hereunder by providing the Issuer with at least 60 days’ prior
written notice.

 

7

--------------------------------------------------------------------------------


 

(b)           Subject to Section 8(d) and Section 8(e), the Issuer may remove
the Administrator without cause by providing the Administrator with at least 60
days’ prior written notice.

 

(c)           Subject to Section 8(d) and Section 8(e), at the sole option of
the Issuer, the Administrator may be removed immediately upon written notice of
termination from the Issuer to the Administrator if any of the following events
shall occur:

 

(i)            the Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten days (or, if such default cannot be cured in such time,
shall not give within ten days such assurance of cure as shall be reasonably
satisfactory to the Issuer);

 

(ii)           a court having jurisdiction in the premises shall enter a decree
or order for relief, and such decree or order shall not have been vacated within
60 days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or

 

(iii)          the Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or similar official for
the Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

 

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) above shall occur, it shall give written notice thereof to the Issuer and
the Indenture Trustee within seven days after the occurrence of such event.

 

(d)           No resignation or removal of the Administrator pursuant to this
Section shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer and (ii) such successor Administrator shall have agreed
in writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder.

 

(e)           The appointment of any successor Administrator shall be effective
only after the satisfaction of the Rating Agency Condition with respect to the
proposed appointment.

 

(f)            Subject to Section 8(d) and 8(e), the Administrator acknowledges
that upon the appointment of a Successor Servicer pursuant to the Sale and
Servicing Agreement, the Administrator shall immediately resign and such
Successor Servicer shall automatically become the Administrator under this
Agreement.

 

Section 9.              Action upon Termination, Resignation or Removal. 
Promptly upon the effective date of termination of this Agreement pursuant to
Section 8 or the resignation or removal of the

 

8

--------------------------------------------------------------------------------


 

Administrator pursuant to Section 8(a), (b), (c) or (f), the Administrator shall
be entitled to be paid all fees and reimbursable expenses accruing to it to the
date of such termination, resignation or removal.  The Administrator shall
forthwith upon such termination pursuant to Section 8 deliver to the Issuer all
property and documents of or relating to the Collateral then in the custody of
the Administrator.  In the event of the resignation or removal of the
Administrator pursuant to Section 8(a), (b), (c) or (f), respectively, the
Administrator shall cooperate with the Issuer and take all reasonable steps
requested to assist the Issuer in making an orderly transfer of the duties of
the Administrator.

 

Section 10.            Notices.  All notices, demands, certificates, requests
and communications hereunder (“notices”) shall be in writing and shall be
effective (a) upon receipt when sent through the U.S. mail, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, or (b) upon
receipt when sent through an overnight courier, or (c) on the date personally
delivered to an Authorized Officer of the party to which sent, or (d) on the
date transmitted by legible telecopier or electronic mail transmission with a
confirmation of receipt, in all cases addressed to the recipient at the address
for such recipient set forth in the Sale and Servicing Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 11.            Amendments.  This Agreement may be amended from time to
time by a written amendment duly executed and delivered by the parties hereto,
with the written consent of the Owner Trustee but without the consent of the
Noteholders, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders; provided that such amendment will not,
in the Opinion of Counsel satisfactory to the Indenture Trustee, materially and
adversely affect the interest of any Noteholder.  This Agreement may also be
amended by the parties hereto with the written consent of the Owner Trustee and
the Required Holders for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of Noteholders; provided, however, that no
such amendment may (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on the Contracts or
distributions that are required to be made for the benefit of the Noteholders or
(ii) reduce the aforesaid percentage of the holders of Notes which are required
to consent to any such amendment, without the consent of the holders of all
outstanding Notes.

 

Section 12.            Successors and Assigns.  This Agreement may not be
assigned by the Administrator unless such assignment is previously consented to
in writing by the Issuer, the Indenture Trustee and the Owner Trustee and
subject to the satisfaction of the Rating Agency Condition in respect thereof. 
An assignment with such consent and satisfaction, if accepted by the assignee,
shall bind the assignee hereunder in the same manner as the Administrator is
bound hereunder.  Notwithstanding the foregoing, this Agreement may be assigned
by the Administrator without the consent of the Issuer or the Owner Trustee to a
corporation or other organization that is a successor (by merger, consolidation
or purchase of assets) to the Administrator; provided that such successor
organization executes and delivers to the Issuer, the Owner Trustee and the
Indenture Trustee an agreement, in form and substance reasonably satisfactory to
the Owner Trustee and the Indenture Trustee, in which such corporation or other
organization agrees to be bound hereunder by the terms of said assignment in the
same manner as

 

9

--------------------------------------------------------------------------------


 

the Administrator is bound hereunder.  Subject to the foregoing, this Agreement
shall bind any successors or assigns of the parties hereto.

 

Section 13.            Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 14.            Headings.  The section and subsection headings hereof
have been inserted for convenience of reference only and shall not be construed
to affect the meaning, construction or effect of this Agreement.

 

Section 15.            Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same agreement.

 

Section 16.            Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 17.            Not Applicable to Harley-Davidson Credit in Other
Capacities.  Nothing in this Agreement shall affect any obligation
Harley-Davidson Credit may have in any other capacity.

 

Section 18.            Limitation of Liability of Owner Trustee and Indenture
Trustee.

 

(a)           Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by Wilmington Trust, National Association not
in its individual capacity but solely in its capacity as Owner Trustee of the
Issuer and in no event shall Wilmington Trust, National Association in its
individual capacity or any beneficial owner of the Issuer have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder, as to all of which recourse shall be had solely to the
assets of the Issuer.  For all purposes of this Agreement, in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles Six, Seven and Eight of the Trust Agreement.

 

(b)           Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by The Bank of New York Mellon Trust Company,
N.A. not in its individual capacity but solely as Indenture Trustee and in no
event shall The Bank of New York Mellon Trust Company, N.A. have any liability
for the representations, warranties, covenants, agreements or other obligations
of the Issuer hereunder or in any of the certificates, notices or agreements
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of the Issuer.

 

Section 19.            Third-party Beneficiary.  The Owner Trustee is a
third-party beneficiary to this Agreement and is entitled to the rights and
benefits hereunder and may enforce the provisions hereof as if it were a party
hereto.

 

10

--------------------------------------------------------------------------------


 

Section 20.            Survivability.  The obligations of the Administrator
described in Section 1(a)(ii) hereof shall survive termination of this
Agreement.

 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2013-1

 

 

 

By:

Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee

 

 

 

By:

/s/ Jeanne M. Oller

 

 

Printed Name: Jeanne M. Oller

 

 

Title: Vice President

 

 

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING

 

CORP., as Trust Depositor

 

 

 

By:

/s/ James Darrell Thomas

 

 

Printed Name:

James Darrell Thomas

 

 

Title:

Vice President, Treasurer and

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST

 

COMPANY, N.A., not in its individual capacity but

 

solely as Indenture Trustee

 

 

 

By:

/s/ David H. Hill

 

 

Printed Name:

David H. Hill

 

 

Title:

Vice President

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.,

 

as Administrator

 

 

 

By:

/s/ James Darrell Thomas

 

 

Printed Name:

James Darrell Thomas

 

 

Title:

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

Signature Page to Administration Agreement

 

--------------------------------------------------------------------------------


 

LIMITED POWER OF ATTORNEY

 

State of Illinois

)

 

 

 

 

 

) SS.

 

 

 

 

County of Cook

)

 

 

KNOW ALL PERSONS BY THESE PRESENTS, that Wilmington Trust, National Association,
a national banking association (the “Owner Trustee”), whose principal executive
office is located at 1100 North Market Street, Wilmington, Delaware Attention: 
Trust Administration, by and through its duly elected and authorized officer,
                                                            , on behalf of
itself and of Harley-Davidson Motorcycle Trust 2013-1 (the “Trust”), as Issuer
under the Administration Agreement, dated as of April 1, 2013 (the
“Administration Agreement”), among the Trust, Harley-Davidson Customer Funding
Corp., The Bank of New York Mellon Trust Company, N.A., as Indenture Trustee,
and Harley-Davidson Credit Corp., as Administrator, does hereby nominate,
constitute and appoint Harley-Davidson Credit Corp., a Nevada corporation, each
of its officers from time to time and each of its employees authorized by it
from time to time to act hereunder, jointly and each of them severally, together
or acting alone, its true and lawful attorney-in-fact, for the Owner Trustee and
the Issuer in their name, place and stead, in the sole discretion of such
attorney-in-fact, to perform such calculations and prepare or cause the
preparation by other appropriate persons of, and to execute on behalf of the
Issuer or the Owner Trustee, all such documents, reports, filings, instruments,
certificates and opinions that the Issuer or the Owner Trustee is required to
prepare, file or deliver pursuant to the Administration Agreement, and to take
any and all other action, as such attorney-in-fact may deem necessary or
desirable in accordance with the directions of the Owner Trustee and in
connection with its duties as Administrator or successor Administrator under the
Administration Agreement.  Capitalized terms used herein that are not otherwise
defined shall have the meanings ascribed thereto in the Administration
Agreement.

 

The Owner Trustee hereby ratifies and confirms the execution, delivery and
performance (whether before or after the date hereof) of the above-mentioned
documents, reports, filings, instruments, certificates and opinions, by the
attorney-in-fact and all that the attorney-in-fact shall lawfully do or cause to
be done by virtue hereof.

 

The Owner Trustee hereby agrees that no person or other entity dealing with the
attorney-in-fact shall be bound to inquire into such attorney-in-fact’s power
and authority hereunder and any such person or entity shall be fully protected
in relying on such power of authority.

 

This Limited Power of Attorney may not be assigned without the prior written
consent of the Owner Trustee.  It is effective immediately and will continue
until it is revoked.

 

This Limited Power of Attorney shall be governed and construed in accordance
with the laws of the State of Illinois without reference to principles of
conflicts of law.

 

--------------------------------------------------------------------------------


 

Executed as of this        day of April, 2013.

 

 

 

 

Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF ACKNOWLEDGMENT OF

 

NOTARY PUBLIC

 

State of Delaware

)

 

 

 

) SS.

 

 

County of New Castle

)

 

On                    , 2013 before me,

 

personally appeared

 

o            personally known to me, or

 

o            proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are

 

subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ties), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which person(s) acted, executed the instrument.

 

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature:

 

 

 

 

Notary Public, State of Delaware

 

 

My Commission Expires

[SEAL]

 

--------------------------------------------------------------------------------